Case: 2:20-cv-02199-EAS-EPD Doc #: 24 Filed: 03/08/21 Page: 1 of 1 PAGEID #: 799




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DANIELLA E. MOORE,

                        Plaintiff,
                                                  Case No. 2:20-cv-2199
                                                  JUDGE EDMUND A. SARGUS, JR.
 v.
                                                  Magistrate Judge Elizabeth P. Deavers

 ANDREW SAUL,
 Commissioner of Social Security,

                        Defendant.


                                            ORDER

       This matter is before the Court for consideration of the parties’ Joint Motion to Remand to

the Commissioner pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g), which

is hereby GRANTED. (ECF No. 23.) The Court REMANDS this case for further proceedings,

pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will vacate all

findings in the Administrative Law Judge’s decision, and the Commissioner will conduct further

proceedings and develop the administrative record as necessary, including offering Plaintiff a new

hearing, to determine whether Plaintiff is disabled within the meaning of the Social Security Act.

The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.



3/8/2021                             s/Edmund A. Sargus, Jr.
DATE                                 EDMUND A. SARGUS, JR.
                                     UNITED STATES DISTRICT COURT JUDGE
